If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 21, 2021
               Plaintiff-Appellee,

v                                                                    No. 350367
                                                                     Alpena Circuit Court
MILTON JEROME BAYTOPS,                                               LC No. 19-008977-FH

               Defendant-Appellant.


Before: REDFORD, P.J., and MARKEY and BOONSTRA, JJ.

PER CURIAM.

         Defendant appeals by right his jury-trial convictions of two counts of delivery of less than
50 grams of heroin, MCL 333.7401(2)(a)(iv), and one count of conspiracy to deliver less than 50
grams of heroin, MCL 750.157a; MCL 333.7401(2)(a)(iv). He was sentenced as a fourth-offense
habitual offender, MCL 769.12, to serve 5 to 20 years’ imprisonment for each conviction.
Defendant was also ordered to pay restitution. We affirm the convictions but vacate the order of
restitution and remand for amendment of the judgment of sentence to eliminate the restitution
provision.

                                       I. BACKGROUND

        This case arose out of controlled drug purchases that occurred after defendant arrived from
Detroit and set up a narcotics operation in the Alpena area utilizing three female drug addicts to
assist him in distributing heroin. Defendant sold the heroin out of a home where he was staying
that belonged to one of the women, Aaron Bissonette. The female coconspirators, including
Wendy Macleod, would walk to “the Admiral” to deliver defendant’s heroin to purchasers and
then return to the home. The police began conducting surveillance of the home after having
developed some leads in regard to several area overdoses. An officer testified that activity at the
home appeared suspicious because “they come out the house, they meet somebody[,] and they go
back.” While in route to the home after a heroin delivery at the Admiral, Macleod was arrested on
an outstanding warrant. Macleod agreed to act as an informant for the police, and officers sent her
to the home with $100 to obtain heroin from defendant. Macleod returned to the police with heroin
purchased with the money, and the police again sent her to defendant with an additional $100 to



                                                -1-
buy more heroin. As before, Macleod returned with heroin purchased with the funds. Macleod
wore a recording device during the controlled buys, but the audio was muffled. Pursuant to a
warrant, police searched the home and found the money they had given Macleod in defendant’s
wallet.

                          II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant first argues that he was denied the effective assistance of counsel in multiple
instances. Whether counsel was ineffective presents a mixed question of fact and constitutional
law, and factual findings are reviewed for clear error, whereas questions of law are reviewed de
novo. People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). In People v Carbin, 463
Mich 590, 599-600; 623 NW2d 884 (2001), the Michigan Supreme Court recited the well-
established principles governing a claim of ineffective assistance of counsel:

                  To justify reversal under either the federal or state constitutions, a convicted
          defendant must satisfy [a] two-part test . . . . First, the defendant must show that
          counsel’s performance was deficient. This requires showing that counsel made
          errors so serious that counsel was not performing as the counsel guaranteed by the
          Sixth Amendment. In so doing, the defendant must overcome a strong presumption
          that counsel’s performance constituted sound trial strategy. Second, the defendant
          must show that the deficient performance prejudiced the defense. To demonstrate
          prejudice, the defendant must show the existence of a reasonable probability that,
          but for counsel’s error, the result of the proceeding would have been different. A
          reasonable probability is a probability sufficient to undermine confidence in the
          outcome. Because the defendant bears the burden of demonstrating both deficient
          performance and prejudice, the defendant necessarily bears the burden of
          establishing the factual predicate for his claim. [Citations and quotation marks
          omitted.]

An attorney’s performance is deficient if the representation falls below an objective standard of
reasonableness. People v Toma, 462 Mich 281, 302; 613 NW2d 694 (2000).

         The prosecutor asked witnesses questions and elicited testimony regarding the strength of
the heroin being sold, the act of cutting heroin with fentanyl, area overdoses and deaths caused by
heroin or heroin mixed with fentanyl, defendant’s perceived callousness and indifference with
respect to heroin overdoses and deaths, and implicit tenuous links between drugs defendant sold
and overdoses.1 Defendant argues that the testimony was inadmissible for a variety of reasons and
that trial counsel was ineffective for failing to object to the line of questioning. While some of the
testimony may have been relevant to explaining why the police were surveilling the home in which
defendant was residing, which led to Macleod’s participation in the controlled buys, most of the
testimony was irrelevant to the charges and whether defendant engaged in delivering drugs as part




1
    The heroin seized by the police in this case tested negative for fentanyl.



                                                    -2-
of the controlled purchases or otherwise conspired to sell heroin.2 The irrelevancy is especially
true concerning the testimony about heroin-fentanyl overdoses and deaths and defendant’s callous
and indifferent attitude regarding overdoses and the harm caused by heroin trafficking. Indeed,
the testimony was inflammatory and appears to have been an attempt to appeal to the jurors’
sympathies, emotions, and sense of civic duty. This was not a case charging delivery of controlled
substances causing death, MCL 750.317a. Any minimal probative value of the evidence, MRE
401-402, was substantially outweighed by the danger of unfair prejudice, MRE 403. Counsel
should have objected to the questioning and testimony.

        While we find the introduction of the evidence problematic, we cannot conclude that
defendant has demonstrated the requisite prejudice to succeed on the claim of ineffective assistance
of counsel. The testimony of Bissonette and Macleod that defendant was selling heroin from the
home, the police surveillance of the home revealing suspicious activity, the evidence of the
controlled purchases of heroin, and the discovery of the money used in the purchases in defendant’s
wallet constituted compelling evidence of defendant’s guilt. Consequently, reversal is
unwarranted.

        Defendant next argues that trial counsel was ineffective for failing to object to testimony
by a coconspirator, Bissonette, that she had pleaded guilty to conspiring with defendant to deliver
heroin. “[A] plea of a codefendant or an accomplice is not evidence of a defendant’s guilt . . . .”
People v Manning, 434 Mich 1, 14; 450 NW2d 534 (1990). But “the guilty plea of an accomplice
is admissible for impeachment or rehabilitation, where its use is appropriately limited.” Id. In the
present case, the fact that Bissonette pleaded guilty to conspiracy to deliver drugs as part of a plea
agreement was initially presented to the jury as impeachment evidence during cross-examination.
Subsequently, on redirect examination, the prosecutor asked Bissonette with whom had she
conspired, and she responded that she had pleaded guilty to conspiring with defendant. During
closing arguments, the prosecution emphasized that Bissonette “plead[ed] guilty to making
arrangements to have the defendant bring up heroin.” Even assuming any impropriety by the
prosecutor with respect to the testimony and closing argument, we find it evident that there was
no prejudice: Bissonette testified to her participation with defendant in selling and delivering
heroin, which testimony is not challenged on appeal; therefore, the additional testimony that she
pleaded guilty to conspiring with defendant to sell drugs truly added little to nothing on a
substantive level. We also suspect that the jury would likely have assumed that defendant was
Bissonette’s coconspirator relative to her plea even had she not specifically testified to that fact.
On top of that is the strong evidence of defendant’s guilt alluded to and described by us above.
Reversal is unwarranted.

       Next, a prosecution witness, who is white, alleged that defendant, who is black, made
inculpatory statements while they were both incarcerated in the county jail. Defendant argues that
counsel was ineffective for failing to impeach the jailhouse informant with evidence that he has a



2
 Pursuant to MCL 333.7401(2)(a)(iv), the elements of delivering less than 50 grams of heroin are
(1) delivery; (2) of an amount less than 50 grams; (3) of heroin; (4) with knowledge that the
delivered substance was heroin. See People v Collins, 298 Mich App 458, 462; 828 NW2d 392
(2012).


                                                 -3-
tattoo on his shoulder depicting a burning cross. Defendant states, “While an innocent explanation
[for the tattoo] might exist, and we are not accusing [the informant] of being a white supremacist,
the image of a burning cross is one of the most potent of hate symbols.”

        “Decisions regarding what evidence to present, whether to call witnesses, and how to
question witnesses are presumed to be matters of trial strategy[.]” People v Horn, 279 Mich App
31, 39; 755 NW2d 212 (2008). “We will not second-guess counsel on matters of trial strategy, nor
will we assess counsel’s competence with the benefit of hindsight.” Id. We cannot, however,
insulate the review of counsel’s performance by simply calling it trial strategy. People v
Trakhtenberg, 493 Mich 38, 52; 826 NW2d 136 (2012). Initially, this Court must determine
whether strategic choices were made after less than complete investigation, with any choice being
reasonable only to the extent that reasonable professional judgment supported the limitations on
investigation. Id.; see also People v Ackley, 497 Mich 381, 389; 870 NW2d 858 (2015).

        Trial counsel did assail the jailhouse informant’s credibility on multiple grounds. Counsel
cross-examined the informant about his criminal history and asked how it was possible for the
informant to have had a jailhouse conversation with defendant regarding the muffled audio
recording of the controlled buys when the audiotape had not yet been brought to defendant’s
attention when the alleged jailhouse conversation occurred. While defendant’s attorney did not
cross-examine the informant about his tattoo, he did cross-examine him about racial bias by asking
the informant if he had used a racial slur against another inmate. Assuming the tattoo should have
been a subject of inquiry on cross-examination, we find that defendant, once again, cannot
establish any prejudice. Indeed, defendant himself is not even prepared to accuse the informant of
being a white supremacist based on the tattoo. In light of the strong evidence of defendant’s guilt
and the questionable impeachment or bias value of the tattoo, defendant has not demonstrated the
existence of a reasonable probability that but for counsel’s presumed error, the result of the
proceeding would have been different—confidence in the outcome has not been undermined.
Carbin, 463 Mich at 600.

         Finally, defendant argues that trial counsel, in three instances, placed “incoherent
testimony before the jury that might have been exculpatory.” He first contends that Macleod
initially testified that she became a police informant before she met defendant but then later
testified that she became an informant after meeting defendant. Defendant maintains that counsel
ignored the inconsistency, that Macleod’s role as an informant plausibly predated her introduction
to defendant, and that defendant “was merely a foil” for Macleod to work off her own criminal
liability. We find that defendant misconstrues Macleod’s testimony. She did not testify that she
became an informant before she met defendant; rather, she simply testified that she decided to
make a change in her life before she became an informant. The factual predicate for defendant’s
claim thus fails and, therefore, we reject the ineffective assistance argument. Carbin, 463 Mich at
600. We also note the wholly speculative nature of defendant’s argument, which is riddled with
unreasonable and farfetched inferences.

         Next, defendant builds an argument around the circumstances involving the jailhouse
informant. As noted earlier, the informant was confronted by defense counsel with the assertion
that defendant had not yet heard the muffled audiotape at the time that defendant allegedly spoke
to the informant, yet the informant testified that defendant mentioned and referred to the audiotape.
The prosecution on redirect examination countered that defendant had previous attorneys,


                                                -4-
insinuating that defendant had heard the muffled audiotape by the time of the conversation with
the informant because earlier counsel may have supplied defendant with the audiotape. Defendant
now complains that his attorney never established the date that defendant actually received or first
heard the audiotape. We initially point out that defendant himself on appeal does not even make
any claim regarding when he first received or heard the audiotape. Moreover, defendant fails to
deny that he was given the audiotape by one of his attorneys before the alleged discussion between
defendant and the jailhouse informant. Also, defendant does not explain how trial counsel should
have proven when defendant first obtained or heard the audiotape. Defendant has not shown that
further exploration of the issue would have actually benefitted him. Neither the factual predicate
for the claim nor the requisite prejudice has been demonstrated. Carbin, 463 Mich at 600.

        With respect to the third instance in which counsel allegedly allowed incoherent testimony
to stand without explanation, defendant argues that the testimony by a police officer upon being
recalled as a witness by defense counsel was “utterly incoherent.” Defendant is apparently
referring to an exchange in which trial counsel asked the deputy if another witness had overdosed.
The prosecution argues that this testimony was clearly offered to rebut the witness’s testimony that
she had not overdosed following the events from which the charges arose. Defendant provides no
elaboration on his one sentence argument. He has not demonstrated deficient performance or
prejudice.

       In sum, defendant’s arguments of ineffective assistance of counsel, individually or
together, mainly fail because prejudice cannot be shown.

                                       III. RESTITUTION

       Finally, defendant argues, and the prosecution concedes, that the trial court erred by
ordering defendant to pay $200 in restitution. We agree. It is undisputed that the police recovered
the $200 in buy money while searching the home and defendant’s wallet. Therefore, defendant
should not have been ordered to pay restitution for this amount. See MCL 780.766.

        We affirm the convictions but vacate the order of restitution and remand for the limited
purpose of amending the judgment of sentence to eliminate the restitution provision. We do not
retain jurisdiction.



                                                             /s/ James Robert Redford
                                                             /s/ Jane E. Markey
                                                             /s/ Mark T. Boonstra




                                                -5-